      Case 1:17-cr-00283-LAP Document 383 Filed 08/18/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

                                                17-CR-283 (LAP)
         -versus-
                                                      ORDER
NOEL PEREZ,

               Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    Before the Court is Defendant Noel Perez’s motion for

compassionate relief under 18 U.S.C. § 3582(c)(1)(A)(i).           (Dkt.

no. 374).     For the reasons set out below, the motion is denied.

    I.      Background

            a. Perez’s Offense Conduct

    From 2012 until the May 2017 arrests in this case, a

violent drug trafficking organization (“DTO”) operated on

Davidson Avenue between West Tremont Avenue and West Burnside

Avenue in the Bronx, New York.      The DTO sold significant

quantities of heroin, crack cocaine, powder cocaine, and

marijuana, generating substantial profits for its leaders and

significant sums for its members.       To prevent other drug-

traffickers from selling on their territory, DTO members used

violence and the threat of violence.       Members kept guns on their

person or hidden nearby and engaged in shootings and assaults

toward this end.    Many of the drug dealers working for the DTO


                                    1
      Case 1:17-cr-00283-LAP Document 383 Filed 08/18/20 Page 2 of 7



were members of street gangs.      (Presentence Report (“PSR”) at

¶¶ 21-22).

    Perez was an active member of the DTO, selling drugs on

Davidson Avenue day in and day out.       Specifically, as part of

the investigation in this case, an undercover law enforcement

officer purchased heroin from Perez on multiple occasions

throughout 2016.    Of note, on or about July 26, 2016, Perez was

arrested near the Davidson Block after law enforcement observed

Perez engage in a narcotics transaction.        Following this arrest,

Perez, who subsequently pleaded guilty to criminal sale of a

controlled substance in the third degree, returned almost

immediately to selling narcotics with the DTO.         (PSR at ¶ 28.)

    As a result of this conduct, in June 2019, Perez pleaded

guilty to participating in a conspiracy to distribute 100 grams

and more of heroin, in violation of Title 21, United States

Code, Sections 812, 841(a)(1), 841(b)(1)(B) and 846.

          b. Perez’s Criminal History

    The defendant’s criminal history includes, among other

earlier convictions, the following: (i) in or about 2004, Perez

was convicted of criminal possession of a controlled substance

in the seventh degree, and later sentenced to five days’

imprisonment; (ii) on or about May 15, 2013, Perez was convicted

of grand larceny in the third degree and sentenced to six

months’ imprisonment; and (iii) as noted above, as a result of




                                    2
      Case 1:17-cr-00283-LAP Document 383 Filed 08/18/20 Page 3 of 7



his work as a member of the DTO, on or about September 26, 2016,

Perez was convicted of criminal possession of a controlled

substance in the third degree.      (PSR at ¶¶ 65-72, 75-77.)

            c. Perez’s Medical Records

     Perez, who is 36 years old, reports that in 2001 he

suffered a stab wound that punctured his lung.         In his

compassionate release motion, he claims that he regularly

suffers shortness of breath and cannot sleep through the night.

Perez claims that, due to his condition, he could not be treated

with normal antiviral drugs and that, should he contract COVID-

19, he would likely not survive.        Notably, at the time of his

PSR, Perez reported that he experiences breathing difficulties

at times.    (PSR at ¶ 95.)   Perez’s medical records do not

reference any current health issues, and Perez has not reported

any difficulty breathing since his incarceration began in 2017.1

            d. Perez’s Request for Release

     On June 9, 2020, Perez submitted a request for

compassionate release to the Bureau of Prisons.         On June 16,

2020, the Warden denied that request.

     II.    Applicable Law

     Under 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act, the Court “may not modify a term of imprisonment once

it has been imposed except” as provided by statute.          As relevant

1
     A copy of the defendant’s medical records are attached as
Exhibit A to the Government’s papers.

                                    3
         Case 1:17-cr-00283-LAP Document 383 Filed 08/18/20 Page 4 of 7



here:

      the court, upon motion of the Director of the Bureau
      of Prisons, or upon motion of the defendant after the
      defendant has fully exhausted all administrative
      rights to appeal a failure of the Bureau of Prisons to
      bring a motion on the defendant’s behalf or the lapse
      of 30 days from the receipt of such a request by the
      warden of the defendant’s facility, whichever is
      earlier, may reduce the term of imprisonment (and may
      impose a term of probation or supervised release with
      or without conditions that does not exceed the
      unserved portion of the original term of
      imprisonment), after considering the factors set forth
      in section 3553(a) to the extent that they are
      applicable, if it finds that --

             (i)   extraordinary and compelling reasons warrant
                   such a reduction . . .

      and that such a reduction is consistent with
      applicable policy statements issued by the Sentencing
      Commission.

Id.     The policy statement, which appears at Section 1B1.13 of

the Guidelines, provides that a reduction of sentence is

permitted if: “extraordinary and compelling reasons warrant the

reduction,” U.S.S.G. § 1B1.13(1)(A); “the defendant is not a

danger to the safety of any other person or to the community, as

provided in 18 U.S.C. § 3142(g),” id. § 1B1.13(2); and “the

reduction is consistent with this policy statement,” id.

§ 1B1.13(3).       The Application Notes of § 1B1.13, in turn,

describe multiple ways that a defendant can show an

“extraordinary and compelling reason,” but only one is relevant

here:

      (A) Medical Condition of the Defendant. --




                                       4
      Case 1:17-cr-00283-LAP Document 383 Filed 08/18/20 Page 5 of 7



    (i) The defendant is suffering from a terminal illness
    (i.e., a serious and advanced illness with an end of
    life trajectory). A specific prognosis of life
    expectancy (i.e., a probability of death within a
    specific time period) is not required. Examples
    include metastatic solid-tumor cancer, amyotrophic
    lateral sclerosis (ALS), end-stage organ disease, and
    advanced dementia.

    (ii) The defendant is --

       (I)      suffering from a serious physical or medical
                condition,

       (II)     suffering from a serious functional or
                cognitive impairment, or

       (III)     experiencing deteriorating physical or
                 mental health because of the aging process,

    that substantially diminishes the ability of the
    defendant to provide selfcare within the environment
    of a correctional facility and from which he or she is
    not expected to recover.

U.S.S.G. § 1B1.13, Application Note 1.

    As the proponent of the motion, the defendant bears the

burden of proving “extraordinary and compelling reasons” exist

under the above criteria to justify early release.          See United

States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party

with an affirmative goal and presumptive access to proof on a

given issue normally has the burden of proof as to that

issue.”).

    III.     Discussion

    As noted above, in seeking compassionate release, Defendant

argues that a stab wound he suffered some twenty years ago that

punctured his lung causes him breathing and sleeping


                                    5
      Case 1:17-cr-00283-LAP Document 383 Filed 08/18/20 Page 6 of 7



difficulties.     He asserts, without medical evidence, that this

condition prevents his treatment with anti-viral drugs and that

if he contracted COVID-19, he would not survive.         This does not

constitute “extraordinary and compelling” reasons for release.

    As noted above, a defendant’s medical condition may justify

a sentencing reduction if (a) the defendant has a “terminal

illness” or (b) the condition “substantially diminishes the

ability of the defendant to provide self-care within the

environment of a correctional facility and [is a condition] from

which he or she is not expected to recover.”         U.S.S.G. section

1B1.13, Application Note 1(A).      Here, Perez’s prior injury does

not satisfy either condition.      Indeed, although the PSR

indicates that he reported breathing problems, his medical

records do not reflect that he sought medical care for any

breathing difficulties.     Although Perez states in his reply that

his complaints were not noted in his medical record, there is

still no record of any medical difficulty because of his prior

injury.     Accordingly, the Court finds that Perez has not

demonstrated an “extraordinary and compelling “ condition

warranting release.

    In addition, the Court notes that the Defendant’s three

prior convictions did not deter him from major drug-trafficking

activity.     Continued incarceration is required to protect the

public from further crimes of this Defendant.




                                    6
         Case 1:17-cr-00283-LAP Document 383 Filed 08/18/20 Page 7 of 7



    IV.      Conclusion

    For the reasons set out above, Defendant’s motion for

compassionate release (dkt. no. 374) is denied.            The Clerk of

the Court shall mail a copy of this order to Mr. Perez.


SO ORDERED.


Dated:     August 17, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                       7
